            Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 1 of 20




 1                                                     THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf
 9   of themselves and others similarly situated,
                                                    No. 2:17-cv-00094-RAJ
10                         Plaintiffs,
                                                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
11          v.                                      RE: OUTSTANDING DISCOVERY
                                                    DISPUTES
12   DONALD TRUMP, President of the
     United States, et al.,                         NOTE ON MOTION CALENDAR:
13                                                  July 22, 2020
                           Defendants.
14

15                                                  Redacted Version
16

17

18

19

20

21

22

23

24

25

26
                                                                            Perkins Coie LLP
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING                     1201 Third Avenue, Suite 4900
     DISCOVERY DISPUTES
     (No. 2:17-cv-00094-RAJ)                                             Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 2 of 20




 1                                               TABLE OF CONTENTS
 2                                                                                                                                    Page
 3
     I.    INTRODUCTION ............................................................................................................. 1
 4
     II.   ARGUMENT ..................................................................................................................... 2
 5
           A.        Plaintiffs Are Entitled to Know Why They Were Subjected to CARRP and
 6                   How CARRP Interfered With the Adjudication of their Benefits
                     Applications. .......................................................................................................... 2
 7
                     1.         Plaintiffs’ A-Files Are Highly Relevant to Their Claims. ......................... 2
 8                   2.         Defendants Have Impermissibly Withheld All the “Why”
                                Information ................................................................................................ 7
 9
                     3.         Withholding the “Why” Information Raises Serious Due Process
10                              Concerns. ................................................................................................. 10
11                   4.         In the Alternative, the Court Should Reconsider its Prior Order and
                                Order Production of All “Why” Information. .......................................... 12
12
                     5.         If the Court Does Not Reconsider Its Order, It Should Grant
13                              Plaintiffs Leave To Subpoena The Third Agencies for the “Why”
                                Information. ............................................................................................. 13
14
           B.        The Court Should Order Production of the Disputed Policy Documents. ........... 14
15         C.        Defendants’ Clawback Requests Should Be Rejected. ........................................ 15
16

17

18

19

20

21

22

23

24

25

26


                                                                                                          Perkins Coie LLP
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING                                                 1201 Third Avenue, Suite 4900
     DISCOVERY DISPUTES – i                                                                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ)
                                                                                                       Phone: 206.359.8000
                                                                                                        Fax: 206.359.9000
                 Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 3 of 20




 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                   Page(s)
 3   CASES
 4   Al Haramain Islamic Found., Inc. v. U.S. Dep’t of Treasury,
         686 F.3d 965 (9th Cir. 2012) .............................................................................................11, 13
 5

 6   Al Odah v. United States,
         559 F.3d 539 (D.C. Cir. 2009) (per curiam) ............................................................................13
 7
     Am.-Arab Anti-Discrimination Comm. v. Reno,
 8      70 F.3d 1045 (9th Cir. 1995) ...................................................................................................11

 9   Bismullah v. Gates,
        501 F.3d 178 (D.C. Cir. 2007) .................................................................................................13
10
     Dent v. Holder,
11
        627 F.3d 365 (9th Cir. 2010) ...............................................................................................2, 12
12
     Greene v. McElroy,
13      360 U.S. 474 (1959) .................................................................................................................10

14   In re Sealed Case,
         856 F.2d 268 (D.C. Cir. 1988) ...................................................................................................8
15
     Kaur v. Holder,
16      561 F.3d 957 (9th Cir. 2009) ...................................................................................................10
17
     Kiareldeen v. Reno,
18      71 F. Supp. 2d 402 (D.N.J. 1999) ............................................................................................11

19   KindHearts for Charitable Humanitarian Dev., Inc. v. Geithner,
        710 F. Supp. 2d 637 (N.D. Ohio 2010)....................................................................................13
20
     Macon v. United Parcel Serv., Inc.,
21     No. C12-260 RAJ, 2013 WL 951013 (W.D. Wash. Mar. 12, 2013) .......................................14
22
     Oliver v. United States,
23       921 F.2d 916 (9th Cir. 1990) ...................................................................................................10

24   Rafeedie v. INS,
        795 F. Supp. 13 (D.D.C. 1992) ................................................................................................11
25
     United States v. Abuhamra,
26      389 F.3d 309 (2d Cir. 2004).....................................................................................................13
                                                                                                             Perkins Coie LLP
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – ii                                                                          1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ)                                                                            Seattle, WA 98101-3099
                                                                                                          Phone: 206.359.8000
                                                                                                           Fax: 206.359.9000
                 Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 4 of 20




 1                                                 TABLE OF AUTHORITIES
                                                         (continued)
 2                                                                                                                                   Page(s)
 3   Zerezghi v. USCIS,
        955 F.3d 802 (9th Cir. 2020) .............................................................................................10, 12
 4
     RULES
 5

 6   Fed R. Civ. P. 26(b)(5)(B) .........................................................................................................2, 15

 7   REGULATIONS

 8   8 C.F.R. § 103.2(b)(16) ..................................................................................................................11

 9   8 C.F.R. § 103.2(b)(16)(iv) ............................................................................................................11

10   OTHER AUTHORITIES
11   Wright & Miller, 8B Fed. Prac. & Proc. Civ. § 2210 (3d ed.) .........................................................9
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                                             Perkins Coie LLP
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – iii                                                                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ)                                                                            Seattle, WA 98101-3099
                                                                                                          Phone: 206.359.8000
                                                                                                           Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 5 of 20




 1                                          I.     INTRODUCTION

 2           Defendants have refused to produce any information explaining why the Named

 3   Plaintiffs were subjected to CARRP in Plaintiffs’ A-Files and how that designation impacted the

 4   adjudication of their applications. Dkt. 312. The Court has recognized that this “why”

 5   information—at the heart of Plaintiffs’ claims—is “highly relevant” to demonstrate “that USCIS

 6   is improperly subjecting applications to CARRP.” Dkt. 274 at 4-5. The Court held that Plaintiffs

 7   were entitled to “why” information from USCIS while preventing access to limited sensitive

 8   information produced by specific federal law enforcement third agencies (FBI, ICE, CBP) during

 9   CARRP’s “external vetting” process. Id.; see also Dkt. 98 at 4. However, Defendants interpret

10   the Court’s order as authorizing them to withhold any information that in any way touches on a

11   third party, even if that third party is an individual (                                            )

12   or a non-law enforcement agency, and even if that information is not sensitive (like public

13   records and information already known to Plaintiffs). Their sweeping reading of the Court’s

14   order is not only entirely untethered from the narrow application of the law enforcement

15   privilege, but it also raises serious due process concerns and severely restricts Plaintiffs’ ability

16   to litigate their claims. Recent data produced by Defendants reveal that

17
                                   1
18                                     Whidbee Declaration (“Whidbee Decl.”), Ex. A. Defendants, in

19   effect, are limiting discovery to the

20

21           Plaintiffs respectfully request that the Court confirm or clarify its order that Defendants

22   must produce all A-File information either incorporated into USCIS documents or not produced

23   by the FBI, ICE, or CBP during CARRP’s “external vetting” process. Because of Defendants’

24   failure to narrowly redact the A-Files in accordance with the Court’s order, Plaintiffs request that

25   the Court review the A-Files in camera and closely monitor Defendants’ application of any

26
     1
                                                                                    Whidbee Decl., Ex. A.
                                                                                   Perkins Coie LLP
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING                           1201 Third Avenue, Suite 4900
     DISCOVERY DISPUTES – 1
     (No. 2:17-cv-00094-RAJ)                                                   Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 6 of 20




 1   redactions. Alternatively, because new facts demonstrate how
 2                               , the Court should reconsider its order and order Defendants to
 3   produce the A-Files, including information from third agencies (or, at the very least, grant
 4   Plaintiffs leave to subpoena those third agencies). Courts routinely order the production of highly
 5   sensitive (and even classified) information, and Defendants’ concerns are fully addressed by the
 6   Attorneys’ Eyes Only (“AEO”) protective order or other heightened measures that the Court may
 7   deem appropriate.
 8          Defendants have also improperly redacted information in the 41 policy documents (Dkt.
 9   316) and have sought to clawback discovery that in any way touches on a third agency. For the
10   same reasons that the Court should order the production of the “why” information, the Court
11   should order production of the disputed documents and reject Defendants’ clawback requests.
12                                          II.     ARGUMENT
13   A.     Plaintiffs Are Entitled to Know Why They Were Subjected to CARRP and How
14          CARRP Interfered With the Adjudication of their Benefits Applications.
            1.      Plaintiffs’ A-Files Are Highly Relevant to Their Claims.
15
            At issue in this dispute is Plaintiffs’ longstanding request for their A-Files. The A-File is
16
     the administrative record of all immigration proceedings and interactions before USCIS, ICE and
17
     CBP, and is maintained by USCIS. Dent v. Holder, 627 F.3d 365, 372 (9th Cir. 2010). “The
18
     government uses the A-file routinely in almost every case to determine [the adjudication of
19
     immigration benefits].” Id. at 373. USCIS’s failure to produce A-Files to noncitizens violates due
20
     process because it “denie[s] [them] an opportunity to fully and fairly litigate” their claims. Id. at
21
     374. Indeed, most of the Named Plaintiffs already have versions of their A-Files produced under
22
     the Freedom of Information Act (“FOIA”) prior to this lawsuit. Inexplicably, Defendants have
23
     withheld “why” information from Plaintiffs’ counsel under a highly restrictive AEO protective
24
     order even when some of that information has previously been produced to the Plaintiffs
25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 2
     (No. 2:17-cv-00094-RAJ)
              Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 7 of 20




 1   themselves under FOIA, including whether and when they were placed on a watchlist and the
 2   results of various third-agency database checks. See infra.
 3           Plaintiffs contend that CARRP—a program that operates with no transparency and was
 4   never approved by Congress—unlawfully forestalls the timely and favorable adjudication of
 5   meritorious naturalization and adjustment of status applications based on undisclosed and
 6   untested accusations that a person is a “national security concern.” See Dkt. 47 ¶¶ 7-21. Without
 7   full disclosure of why the Named Plaintiffs were subjected to CARRP, this Court may be forced
 8   to resolve Plaintiffs’ claims based on mere innuendo that fails to explain why they were branded
 9   as “national security concerns” and how CARRP impacted the adjudication of their applications.
10           Plaintiffs allege that USCIS’s initial determination of a “national security concern” to
11   subject an individual to CARRP is overly-expansive, discriminatory, and has nothing, or at most
12   very little, to do with eligibility for immigration benefits. Id. ¶¶ 74-76. Plaintiffs further allege
13   that USCIS has allowed the FBI and other law enforcement agencies to abuse the adjudicative
14   process by deferring to those agencies’ requests to hold an application in abeyance and by
15   allowing them to coerce applicants to become informants. Whidbee Decl., Ex. B (
16

17                                      ); Dkt. 47 ¶ 82. Furthermore, USCIS never informs applicants
18   that they are subjected to CARRP nor the reasons why they have been labeled “national security
19   concerns.” USCIS never even seeks to prove these allegations, and applicants are never provided
20   an opportunity to respond to them. Id. ¶ 96. Although
21

22           , see Whidbee Decl., Ex. C; id. Ex. D, CARRP allows these untested allegations to
23   unfairly influence the adjudication of benefits as significant as U.S. citizenship.
24           Each of these issues bears directly on Plaintiffs’ claims that CARRP is unlawful under
25   the Immigration and Nationality Act (Claim 7), the Administrative Procedure Act (Claim 8), and
26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 3
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 8 of 20




 1   the U.S. Constitution (Claims 4, 6, and 10). Yet, for each Named Plaintiff, Defendants continue
 2   to withhold key “why” information that would allow Plaintiffs to prove these claims.
 3                  a.      Mehdi Ostadhassan
 4          Plaintiff Mehdi Ostadhassan is an Iranian citizen and devout Muslim who married a U.S.
 5   citizen when studying at the University of North Dakota. For over three and a half years, Mr.
 6   Ostadhassan’s adjustment of status application                          . When the application was
 7   denied following the filing of this lawsuit, Mr. Ostadhassan was forced to leave his tenure track
 8   position as a professor of petroleum engineering and start a life outside the United States.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 4
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 9 of 20




 1                  b.     Sajeel Manzoor
 2          Plaintiff Sajeel Manzoor is a Pakistani citizen and Muslim who has lived in the United
 3   States for almost 19 years with his wife and two U.S.-citizen children. After graduating from the
 4   University of Texas at Arlington, he worked at global market research firm and applied for
 5   adjustment of status in 2007.
 6

 7

 8

 9

10

11

12

13

14

15

16                  c.     Hanin Bengezi
17          Plaintiff Hanin Bengezi is a Libyan national, Canadian citizen, and devout Muslim who
18   lives with her U.S. citizen husband and child. She immigrated to the United States shortly after
19   her fiancée visa was approved, and applied for adjustment of status in February 2015.
20

21

22

23

24

25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 5
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 10 of 20




 1

 2

 3

 4

 5                  d.      Abdiqafar Wagafe
 6          Plaintiff Abdiqafar Wagafe is a Somali national and devout Muslim who has resided in
 7   the United States since March 2007, when he was admitted as a refugee with nine members of
 8   his family. He currently co-owns a Somali restaurant. Mr. Wagafe applied for naturalization in
 9   2013. Despite numerous inquiries, USCIS refused to schedule him for an interview until after
10   Plaintiffs filed this lawsuit. USCIS then granted his application at his February 2017 interview.
11

12

13

14

15

16

17

18

19                  e.      Noah Abraham (previously Mushtaq Jihad)
20          Plaintiff Noah Abraham is an Iraqi refugee with a wife and four daughters and has been
21   living in the United States since 2008. Mr. Abraham fled Iraq after surviving a bomb explosion,
22   which caused him to lose his leg and killed his one-week-old son. Mr. Abraham applied for
23   naturalization in 2013, in which he stated his intention to change his last name “Jihad” because
24   of negative reactions in the United States.
25                        See id., Ex. S. While his application was pending, Mr. Abraham was
26   diagnosed with leukemia. Because he was not a U.S. citizen yet, his social security disability

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 6
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 11 of 20




 1   terminated, and he had to work multiple jobs to support his family and pay for medical
 2   treatments. His application was not granted until after Plaintiffs filed this lawsuit.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          2.      Defendants Have Impermissibly Withheld All the “Why” Information.
21          This Court ordered Defendants to disclose information explaining why USCIS labeled
22   the Named Plaintiffs as “national security concerns” to subject them to CARRP, including
23   information obtained through USCIS’s “internal vetting” process after they were so labeled. Dkt.
24   274 at 5. The Court found that “the ‘internal’ vetting procedures used by USCIS to be most
25   relevant for the current dispute, and the Court at this point sees little justification for withholding
26   this information based on the law enforcement privilege.” Id. USCIS does not start the “internal

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 7
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 12 of 20




 1   vetting” process until after it identifies an individual as a “national security concern.” See Dkt.
 2   74 at 25, 27 (“Defendants admit … that once an officer identifies a national security concern, the
 3   application is then handled pursuant to CARRP” and “that under CARRP, internal vetting
 4   occurs.”). To understand how information obtained during the “internal vetting” process is
 5   relevant to why USCIS subjected the Named Plaintiffs to CARRP, Plaintiffs must also be
 6   entitled to why USCIS made the initial determination to identify them as “national security
 7   concerns,” as that determination “originated solely within USCIS.” Dkt. 274 at 5.
 8          Moreover, the Court only permitted Defendants to withhold information as part of
 9   CARRP’s “external vetting” process from specific law enforcement agencies (FBI, ICE, CBP)
10   because Defendants had provided “[d]eclarations from departmental heads” that the information
11   “could harm cooperation between law enforcement agencies and implicate ongoing
12   investigations.” Dkt. 274 at 4-5. Therefore, contrary to Defendants’ overbroad interpretations,
13   the Court’s order does not authorize preventing Plaintiffs access to information that is not from
14   these agencies and does not implicate these alleged law enforcement concerns, which, to meet
15   the requirements of the law enforcement privilege, must be narrowly confined to the specific law
16   enforcement techniques claimed by the agency and balanced against Plaintiffs’ significant
17   interests in disclosure. In re Sealed Case, 856 F.2d 268, 271-72 (D.C. Cir. 1988).
18                  a.      Defendants Have Improperly Withheld USCIS Information.
19          Contrary to the Court’s order,
20

21

22

23

24

25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 8
     (No. 2:17-cv-00094-RAJ)
            Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 13 of 20




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                                                     This information does not implicate the alleged
17   law enforcement concerns expressed in the Court’s order and should be produced.
18                  b.      Defendants Have Improperly Withheld Information Not Subject to
19                          the Law Enforcement Privilege.
            Although the law is clear that “[a] party may be required to produce documents and
20
     things that it possesses even though they belong to a third person who is not a party to the
21
     action,” Wright & Miller, 8B Fed. Prac. & Proc. Civ. § 2210 (3d ed.), Defendants have also
22
     redacted information from third parties that are not from the law enforcement agencies identified
23
     in the Court’s order or otherwise privileged. For example,
24

25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 9
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 14 of 20




 1

 2

 3

 4

 5          Defendants have also inexplicably withheld information that has previously been
 6   produced through FOIA in more complete form. For example, in Ms. Bengezi’s A-File,
 7   Defendants redacted
 8               , but that same memorandum had previously been produced in a less-redacted form
 9   under FOIA. Compare, e.g., id., Ex. L (Defendants’ initially produced version of
10                                                        ) with id., Ex. DD (version of same
11   document received through FOIA). Only after Plaintiffs provided the FOIA version to
12   Defendants did they agree to produce a less-redacted version, but only to comport with the FOIA
13   version. There is no reason why Defendants cannot produce the memorandum in full under the
14   AEO protective order. Defendants’ improper conduct clearly indicates that many of their other
15   redactions likely also have no valid legal basis.
16          3.      Withholding the “Why” Information Raises Serious Due Process Concerns.
17          Defendants’ failure to disclose any “why” information to Plaintiffs violates due process.
18   The Supreme Court has held that “where governmental action … injures an individual, and the
19   reasonableness of the action depends on fact findings, the evidence … must be disclosed to the
20   individual so that he has an opportunity to show that it is untrue.” Greene v. McElroy, 360 U.S.
21   474, 496 (1959); see also Oliver v. United States, 921 F.2d 916, 921 (9th Cir. 1990) (“improperly
22   foreclose[ing] [a plaintiff] from conducting civil discovery efforts” may violate due process).
23          The Due Process Clause thus requires the Government to provide noncitizens with
24   undisclosed derogatory information in immigration proceedings, even if that information is from
25   third agencies, highly sensitive, or classified. See Zerezghi v. USCIS, 955 F.3d 802, 804 (9th Cir.
26   2020) (agency “violated due process by relying on undisclosed evidence that [plaintiffs] did not

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 10
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 15 of 20




 1   have an opportunity to rebut”); Kaur v. Holder, 561 F.3d 957, 962 (9th Cir. 2009) (the “use of
 2   [classified] secret evidence without giving Kaur a proper summary of that evidence was
 3   fundamentally unfair and violated her due process rights”); Am.-Arab Anti-Discrimination
 4   Comm. v. Reno, 70 F.3d 1045, 1070 (9th Cir. 1995) (the “use of undisclosed classified
 5   information … violates due process” because “[w]e cannot in good conscience find that the
 6   President’s broad generalization regarding a distant foreign policy concern and a related national
 7   security threat suffices to support a process that is inherently unfair because of the enormous risk
 8   of error and the substantial personal interests involved”); Kiareldeen v. Reno, 71 F. Supp. 2d
 9   402, 404, 414 (D.N.J. 1999) (“government’s reliance on secret evidence … violates the due
10   process protections” even where “Kiareldeen was a suspected member of a terrorist organization
11   and a threat to the national security”); Rafeedie v. INS, 795 F. Supp. 13, 19, 24 (D.D.C. 1992)
12   (“by authorizing defendants to rely on undisclosed confidential information … the Court cannot
13   conclude that the processes that have been afforded Rafeedie satisfy the basic and fundamental
14   standard of due process”); see also Al Haramain Islamic Found., Inc. v. U.S. Dep't of Treasury,
15   686 F.3d 965, 1001 (9th Cir. 2012) (“OFAC violated AHIF–Oregon’s Fifth Amendment right to
16   due process by failing to … prepar[e] and disclos[e] an unclassified summary” of evidence).
17          To address these due process concerns, USCIS regulations require applicants to “be
18   advised of” “derogatory information … of which the applicant or petitioner is unaware” and have
19   “an opportunity to rebut the information and present information in his/her own behalf before the
20   decision is rendered.” 8 C.F.R. § 103.2(b)(16). Even if the information is classified, “the USCIS
21   Director or his or her designee should direct that the applicant or petitioner be given notice of the
22   general nature of the information and an opportunity to offer opposing evidence.” 8 C.F.R.
23   § 103.2(b)(16)(iv). Because both the Due Process Clause and USCIS regulations require
24   providing the “why” information directly to the Named Plaintiffs themselves—and, importantly,
25   none of it is classified—there is no justifiable reason why Defendants cannot produce the A-File
26   information to Plaintiffs’ counsel under the AEO protective order or heightened measures.

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 11
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 16 of 20




 1          In the interest of expeditiously resolving this dispute, Plaintiffs request that the Court
 2   supervise, through in camera review, the process of properly redacting the A-Files to account for
 3   Plaintiffs’ significant interests and the limited application of the law enforcement privilege.
 4   Plaintiffs also request that the Court clarify its prior order to remove any potential ambiguity
 5   about its meaning. Alternatively, this Court should reconsider its order.
 6          4.      In the Alternative, the Court Should Reconsider its Prior Order and Order
 7                  Production of All “Why” Information.
            Reconsideration is appropriate upon a “showing of new facts ... which could not have
 8
     been brought to [the Court’s] attention earlier with reasonable diligence.” L.R. 7(h). The
 9
     following new facts unavailable to the Court and Plaintiffs at the time of the order warrant
10
     reconsideration: (1) Defendants’ broad interpretation of the Court’s order prevents Plaintiffs’
11
     access to all “why” information; (2) recently produced data indicates
12

13
                    Whidbee Decl., Ex. A; and (3) Defendants’ July 2, 2020 supplemental initial
14
     disclosures disclose, for the first time, their intent to rely on third-agency information, including
15
     from the FBI, and to introduce witnesses who                                       when adjudicating
16
     the Named Plaintiffs’ applications, see id., Ex. EE, at 5-7 (Defs. 5th Supp. Disclosures).
17
            These new facts demonstrate that it was manifest error to withhold any “why”
18
     information that “originates from law enforcement agencies external to USCIS immigration
19
     processing, such as the FBI, ICE, or CBP,” Dkt. 274 at 5, even when that information is
20
     incorporated into USCIS analysis. This “why” information plays a central role in CARRP (
21
                             ), and Defendants themselves plan to introduce evidence from these third
22
     agencies to defend their case. Moreover, because Defendants plan to rely on witnesses
23
                                       to argue that the Plaintiffs’ CARRP designations were justified,
24
     due process requires that Plaintiffs have access to the same information to have a “meaningful
25
     opportunity” to rebut Defendants’ arguments. Zerezghi, 955 F.3d at 813; see also Dent, 627 F.3d
26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 12
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 17 of 20




 1   at 374-75 (failure to provide A-File violated due process because “when it is fully examined …
 2   [it] may show that Dent is a naturalized citizen of the United States”).
 3          All of Defendants’ alleged law enforcement concerns can be mitigated by the AEO
 4   protective order or any other heightened measures the Court may deem appropriate. Courts
 5   routinely order the production of information—even classified information—in national security
 6   cases that is significantly more sensitive than what Plaintiffs seek here: unclassified information
 7   explaining why a non-law enforcement agency (USCIS) labeled individuals as “national security
 8   concerns” after their applications have already been resolved. See, e.g., Bismullah v. Gates, 501
 9   F.3d 178, 187 (D.C. Cir. 2007) (granting counsel access to classified information supporting
10   enemy combatant determination); Al Haramain, 686 F.3d at 983-84 (requiring provision of
11   unclassified summaries of classified information); KindHearts for Charitable Humanitarian
12   Dev., Inc. v. Geithner, 710 F. Supp. 2d 637, 657-60 (N.D. Ohio 2010) (requiring Government to
13   declassify and/or summarize classified information and, if that was insufficient or impossible,
14   requiring plaintiff’s counsel to view the information under a protective order); Al Odah v. United
15   States, 559 F.3d 539, 544-45 (D.C. Cir. 2009) (per curiam) (court may compel disclosure to
16   counsel of classified information for habeas corpus review); United States v. Abuhamra, 389
17   F.3d 309, 329 (2d Cir. 2004) (requiring substitute disclosures to explain “the gist or substance”
18   of ex parte submissions).
19          5.      If the Court Does Not Reconsider Its Order, It Should Grant Plaintiffs Leave
20                  To Subpoena The Third Agencies for the “Why” Information.
            The Court has already recognized that relevant third-agency information in Defendants’
21
     possession should be produced. See Dkt. 148 at 9 (“Plaintiffs are seeking documents within
22
     Defendants’ control that reference certain programs that are promulgated or maintained by ICE.
23
     Any relevant documents within Defendants’ possession, custody, and control must be
24
     produced.”). Therefore, there is no reason why A-File information from third agencies in
25
     USCIS’s possession should also not be produced. However, if the Court has concerns about
26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 13
     (No. 2:17-cv-00094-RAJ)
             Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 18 of 20




 1   Defendants producing ICE, CBP, or FBI information contained in the A-Files, then Plaintiffs
 2   respectfully request that the Court grant it leave to serve subpoenas to obtain the crucial “why”
 3   information directly from those agencies (and Plaintiffs can serve those subpoenas right away).
 4          When counsel’s failure to issue subpoenas earlier is “predicated on a good faith belief”
 5   that the opposing party “would cooperate” with discovery, this Court has granted permission to
 6   file third-party subpoenas after the discovery deadline. See Macon v. United Parcel Serv., Inc.,
 7   No. C12-260 RAJ, 2013 WL 951013, at *5 (W.D. Wash. Mar. 12, 2013) (denying motion to
 8   quash subpoenas compelling production of documents after the discovery cutoff date). Plaintiffs’
 9   failure to serve these subpoenas earlier was based on their good-faith belief that Defendants
10   would produce “why” information sufficient for Plaintiffs to litigate their claims. Regardless of
11   whether the Court reconsiders its prior order or grants Plaintiffs leave to issue the subpoenas,
12   given Plaintiffs’ significant due process right to full disclosure of their A-Files and the “why”
13   information’s importance to this case, the Court should order its production.
14   B.     The Court Should Order Production of the Disputed Policy Documents.
15          The Court should order the production of the disputed information in the 41 policy
16   documents for the same reasons that the “why” information should be disclosed: the Court’s
17   prior order requires disclosure of information from USCIS or not subject to the law enforcement
18   privilege even if it touches upon third agencies. The order only allowed Defendants to withhold
19   specific third-agency information disclosing sensitive internal information-gathering techniques
20   or processes. See Dkt. 320 at 6-8. Defendants have improperly redacted
21

22                                Whidbee Decl., Ex. FF; Ex. GG; Ex. HH; Ex. II. Defendants also
23   have redacted
24                                 Id., Ex. JJ; Ex. KK. This highly relevant information must be
25   disclosed for Plaintiffs to have a complete understanding of CARRP and adequately litigate their
26   claims. Defendants’ remaining deliberative process privilege assertions over these documents are

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 14
     (No. 2:17-cv-00094-RAJ)
            Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 19 of 20




 1   similarly without merit and should be produced. For example, Defendants have improperly
 2   redacted
 3                                                See id., Ex. LL; Ex. MM.
 4   C.     Defendants’ Clawback Requests Should Be Rejected.
 5          The Protective Order’s clawback provision incorporates Fed R. Civ. P. 26(b)(5)(B),
 6   which allows a party to dispute a privilege claim by “promptly present[ing] the information to
 7   the court under seal for a determination of the claim.” See Dkt. 86 at 12. The information that
 8   Defendants request to clawback, which Plaintiffs provide under seal (see Whidbee Decl., Ex.
 9   NN, OO, PP, QQ (with highlights indicating information sought to be clawed back)), should
10   remain unredacted for the same reasons discussed above. The information at issue simply
11   touches upon third agencies without disclosing any sensitive information or third-agency
12   techniques. For example, Defendants request to claw back deposition testimony just because it
13

14              Id., Ex. PP.
15                                          Id., Ex. RR (                              ).
16

17

18                                Id., Ex. SS at 21 ¶ 75; see also id. at 22 ¶ 76 (
19                                                                         ), 22 ¶ 78. Mere reference to
20           is not privileged and, moreover, a positive hit in
21                             does not itself reveal anything sensitive, but is important for Plaintiffs’
22   claims to demonstrate that                                                              . The Court
23   should reject Defendants’ clawback requests.
24

25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 15
     (No. 2:17-cv-00094-RAJ)
           Case 2:17-cv-00094-RAJ Document 378 Filed 07/10/20 Page 20 of 20




 1   Respectfully submitted,                        DATED: July 10, 2020

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3   ACLU Foundation of Southern California         s/ David A. Perez
     1313 W. 8th Street                             s/ Heath L. Hyatt
 4   Los Angeles, CA 90017                          s/ Paige L. Whidbee
     Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
 5   jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
                                                    David A. Perez #43959
 6   s/ Matt Adams                                  Heath L. Hyatt #54141
     Matt Adams #28287                              Paige L. Whidbee #55072
 7   Northwest Immigrant Rights Project             Perkins Coie LLP
     615 Second Ave., Ste. 400                      1201 Third Avenue, Suite 4900
 8   Seattle, WA 98122                              Seattle, WA 98101-3099
     Telephone: (206) 957-8611                      Telephone: 206.359.8000
 9   matt@nwirp.org                                 HSchneider@perkinscoie.com
                                                    NGellert@perkinscoie.com
10   s/ Stacy Tolchin                               DPerez@perkinscoie.com
     Stacy Tolchin (admitted pro hac vice)          HHyatt@perkinscoie.com
11   Law Offices of Stacy Tolchin                   PWhidbee@perkinscoie.com
     634 S. Spring St. Suite 500A
12   Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
     Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
13   Stacy@tolchinimmigration.com                   American Immigration Council
                                                    1318 Beacon Street, Suite 18
14   s/ Hugh Handeyside                             Brookline, MA 02446
     s/ Lee Gelernt                                 Telephone: (857) 305-3600
15   s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
     Hugh Handeyside #39792
16   Lee Gelernt (admitted pro hac vice)            s/ John Midgley
     Hina Shamsi (admitted pro hac vice)            s/ Molly Tack-Hooper
17   American Civil Liberties Union Foundation      John Midgley #6511
     125 Broad Street                               Molly Tack-Hooper #56356
18   New York, NY 10004                             ACLU of Washington
     Telephone: (212) 549-2616                      P.O. Box 2728
19   lgelernt@aclu.org                              Seattle, WA 98111
     hhandeyside@aclu.org                           Telephone: (206) 624-2184
20   hshamsi@aclu.org                               jmidgley@aclu-wa.org

21   s/ Sameer Ahmed
     Sameer Ahmed (admitted pro hac vice)
22   Harvard Immigration and Refugee
       Clinical Program
23   Harvard Law School
     6 Everett Street; Suite 3105                   Counsel for Plaintiffs
24   Cambridge, MA 02138
     Telephone: (617) 495-0638
25   sahmed@law.harvard.edu

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES – 16
     (No. 2:17-cv-00094-RAJ)
